Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond of any patent expiration date of US Patent 10790920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2022 has been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 2-25 are pending for prosecution.

Allowable Subject Matter
Claims 2-25 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to System, method, and computer-readable product for satellite communications using downlink site diversity uses a remote signal processing server to process the data contained in the downlink signal to save on time, and resource, improving efficiency with efficient software processing of high-rate data streams.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 2 recites, inter alia, a method for processing a digital bit stream, wherein the digital bit stream is a digitized communication signal, the method comprising a particular combination of elements, specifically “in a first processing block in the one or more processors, performing a timing recovery operation on a first portion of the plurality of data packets, and performing a carrier recovery operation on the first portion of the plurality of data packets; in a second processing block in the one or more processors, in parallel with the processing of the first portion of the plurality of packets, performing the timing recovery error calculation on a second portion of the plurality of data packets; and performing the carrier recovery error calculation on the second portion of the plurality of data packets; and combining the first portion of the plurality of data packets and the second portion of the plurality of data packets based on the timing indications.”

Independent claims 11 and 19 have similar features as in claim 2.

As best understood, claim 11 disclosing a non-transitory computer-readable medium for processing a digital bit stream of a satellite downlink signal comprising instructions that when executed by one or more processors, describe a structure.
As best understood, claim 19 disclosing a system for processing a digital bit stream representative of a communication signal, the system comprising: a digitizer configured to convert a received analog signal into the digital bitstream; and one or more processors having a plurality of processing blocks, being described in Specification by Fig. 2 and [0026-0033], describe a structure.
 
None of the prior art of record, either individually or in combination, or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 2, 11 and 19 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 2, 11 and 19 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant claims 2, 11 and 19 are allowed.

Dependent claims 3-10, 12-18 and 20-25  being dependent on independent claims 2, 11 and 19, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
THOMAS et al.  (WO 2019243565 A1), describing METHOD FOR DEMODULATING DIGITAL SIGNALS USING MULTIPLE DIGITAL DEMODULATORS
WATSON et al.  (US 20170353228 A1), describing RESILIENT VIRTUAL GROUND RECEIVERS
Chansarkar et al.  (US 20090040103 A1), describing Control And Features For Satellite Positioning System Receivers
Wallace et al.  (US 20080089458 A1), describing METHOD AND APPARATUS FOR CLOCK CORRECTION IN MIMO OFDM
Stanciu et al.  (US 10541852 B2), describing Preamble Detection Mechanism For Reception Of Asynchronous Packets
                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413